Citation Nr: 1752821	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  07-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for lumbar spine spondylosis, prior to December 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to January 1972.

This case matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Subsequently, the claim of entitlement to an increased rating for a lumbar spine disability, evaluated as 20 percent disabling, was denied by the Board in an April 2010 decision.  The Veteran appealed this denial to the Court of Appeals of Veteran Claims (Court).  In November 2010, the Court granted a Joint Motion for Remand (JMR) filed by the parties, which requested that the Board's April 2010 decision be vacated and remanded.

By a January 2011 rating decision, the RO re-characterized the Veteran's lumbar spine disability as lumbar spine spondylosis and denied an increased rating in excess of 20 percent for this disability.  Also, the RO granted secondary service connection for radiculopathy of the right and left lower extremities, with each extremity evaluated as 10 percent disabling, effective from September 20, 2012.

In June 2011, the Board remanded the appeal concerning the issue of an increased rating for lumbar spine spondylosis for further development.  At that time, the Board also determined that the initial ratings for radiculopathy of the right and left lower extremities were part of the appeal concerning an increased rating for lumbar spine spondylosis.

In a September 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the rating for the Veteran's lumbar spine spondylosis from 20 percent to 40 percent disabling, effective August 2, 2011.

In December 2012, the Board denied a disability rating in excess of 20 percent for lumbar spine spondylosis prior to December 1, 2010, but granted a disability rating of 40 percent, but no higher, thereafter (i.e., from December 1, 2010) for lumbar spine spondylosis.  The Board also denied disability ratings in excess of 10 percent for right and left lower extremity radiculopathy.

As part of the Board's December 2012 decision/remand, the issue of entitlement to individual unemployability  due to service-connected disabilities (TDIU) was remanded for further development.  Specifically, the Board directed the RO/AMC to determine whether a TDIU rating was warranted under 38 C.F.R. § 4.16(a), to include on an extraschedular basis.

In pertinent part, the Board also referred the issue of entitlement to service connection for bladder and bowel incontinence as secondary to lumbar spine spondylosis, and in its remand instructions directed the RO/AMC to adjudicate this issue with issuance of a formal rating.

The Veteran subsequently appealed to the Court that portion of the Board's December 2012 decision that denied a rating in excess of 20 percent for lumbar spine spondylosis prior to December 1, 2010, and a rating in excess of 40 percent since December 1, 2010.  Pursuant to a June 2013 Joint Motion for Partial Remand (JMR), the parties agreed that the Board had failed to provide adequate reasons and bases consistent with the Court's decision in Young v. Shinseki, 25 Vet. App. 201, 203 (2011)(Referral "is appropriate only when the Board lacks jurisdiction over the matter being referred; remand is the appropriate action when the Board has jurisdiction over the matter, but further development is needed.").  The Board notes that the JMR specifically did not challenge that aspect of the Board's decision that denied entitlement to initial disability ratings in excess of 10 percent for left and right lower extremity radiculopathy.  As such, those issues are considered finally denied by the 2012 Board decision, and are no longer on appeal.  With regard to the Veteran's increased rating claim, the JMR determined that the Board erred in failing to offer adequate reasons or bases for its referral of the issue of entitlement to service connection for bladder and bowel incontinence as secondary to lumbar spine spondylosis.  This was especially so in light of evidence of record that suggested the Veteran experienced bladder/bowel problems that were possibly due to his low back disability.  Thereafter, a July 2013 Court Order vacated that portion of the Board's December 2012 decision that denied a rating in excess of 20 percent for lumbar spine spondylosis prior to December 1, 2010, and a rating in excess of 40 percent since December 1, 2010, for action consistent with the terms of the Joint Motion.

Pursuant to the directives in the June 2013 JMR, in November 2013, the Board remanded the issues of increased disability ratings for the Veteran's lumbar spine disability and whether a separate rating should be assigned for any associated bowel or bladder condition.  In addition to requesting VA examinations and opinions for those issues, the Board directed the RO to obtain outstanding private treatment records, VA medical records, and otherwise develop the Veteran's claims.  The Board also remanded the issue of TDIU in its November 2013 decision.  In a March 2015 rating decision, the RO granted TDIU to the Veteran, effective March 20, 2006.  That rating decision represents a fully favorable and final determination of the issue of entitlement to a TDIU.  As such, the issue of entitlement to a TDIU is no longer on appeal.

In a December 2013 statement, the Veteran requested a hearing for his appealed issues.  However, in a November 2015 statement, the Veteran withdrew his request for a hearing.  Under 38 C.F.R. § 20.704(e), a request for a hearing may be withdrawn by an appellant at any time before the hearing.  Thus, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

This case was last before the Board in December 2015, when the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the Court.  In May 2017, the Court issued a Memorandum Decision setting aside part of the Board's December 2015 decision and remanded the claim.  The matter has now returned to the Board.  The Board notes that the Memorandum Decision specifically did not challenge that aspect of the Board's decision that denied entitlement to an evaluation in excess of 40 percent for lumbar spondylosis, from December 1, 2010.  As such, the issue is considered finally denied by the 2015 Board decision, and is no longer on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

As noted above, the Court issued a May 2017 memorandum that vacated and remanded part of the Board's December 2015 denial.  The Board finds that additional development is required to comply with the directives of the Court memorandum.

The Court found that the Board erred by failing to find the April 2006 VA spine examination inadequate for evaluation purposes.  The Court, citing Mitchell v. Shinseki, 25 Vet. App. 32 (2011), noted that the examination failed to address any range of motion loss specifically due to pain.  A VA joints examination that fails to take into account the disabling effects of pain is inadequate for evaluation purposes.  Deluca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, the Court found that the Board erred by failing to consider whether evidence referencing leg weakness and instability due to the Veteran's low back pain reflects functional loss due to weakness that may entitle the Veteran to an increased evaluation.  Id. at 208; 
38 C.F.R. § 4.40.

The Board must also consider this case in light of the recent Court decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include certain range of motion testing whenever possible in cases of joint disabilities.  The last sentence of 38 C.F.R. § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The Court further indicated that whether a joint is weight-bearing is a medical question that has to be answered by the examiner, not the adjudicator.

Additionally, the Board must also consider this case in light of the recent Court decision in Sharp v. Shulkin, No. 16-1385, 2017 Vet. App. LEXIS 1266.  In Sharp, the Court explained that case law and VA guidelines anticipate that examiners will offer flare opinions based on estimates derived from information procured from relevant sources, including lay statements of veterans.  An examiner must do all that reasonably should be done to become informed before concluding that a requested opinion cannot be provided without resorting to speculation.  It must be apparent that the inability to provide an opinion without resorting to speculation reflects the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  

To comply with the directives of the Memorandum Decision and the holdings of the Court in Correia and Sharp, this case must be remanded to obtain a retrospective medical opinion regarding the details of the Veteran's lumbar spine disability symptoms in the period prior to December 1, 2010.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the Veteran's claims file to an appropriate VA examiner to provide a retrospective opinion regarding the extent of the Veteran's lumbar spine disability in the past.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  Specifically, the VA examiner should attempt to provide opinions on the following matters:

a)  In regard to the Veteran's symptoms prior to December 1, 2010, with specific attention to the April 2006 VA examination documenting clinical testing results from inspection of the Veteran's spine, please opine (to the extent possible) as to --

(i)  where the Veteran's pain began and ended on range of motion testing,

(ii)  whether his pain limited his functional ability during flare-ups, and

(iii)  whether the Veteran's leg weakness and instability due to the Veteran's low back pain reflects functional loss due to weakness.

If feasible, these opinions should be expressed in the terms of the degree of any additional range of motion loss due to pain during flare-ups.  If the examiner cannot provide this opinion without resort to speculation, this must be based on a limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.

b)  Please opine (to the extent possible) as to whether passive motion and/or motion in weight-bearing and nonweight-bearing would have been different from the active range of motion findings shown on the April 2006 VA examination report and, if so, the extent to which such would have been different.

If any opinion cannot be rendered without resorting to speculation, the examiner should so state and explain the reasons why the opinion cannot be given.  If any retrospective opinion sought requires current clinical examination of the Veteran, then the appropriate VA clinical examination of the Veteran should be arranged and the indicated testing completed.

If a new VA clinical examination of the lumbar spine is accomplished, all indicated tests should be done, and the reports of all such studies incorporated into the examination report to be associated with the claims file.  The examiner should report all pertinent information informing the sought retrospective opinion regarding the manifestations and symptomatology of the service-connected thoracolumbar spine disability for the period prior to December 1, 2010.

The examiner should provide a complete explanation for all opinions given.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

A review of the Memorandum Decision from the Veteran's Court may help the examiner understand why the Board is requesting this "retrospective opinion".

2.  The AOJ should then review the record and readjudicate the claim on appeal.  If any portion of the issue on appeal remains denied to any extent, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




